Citation Nr: 1520171	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins of the lower extremities claimed secondary to a service connected left knee disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities claimed secondary to a service connected left knee disability.

3.  Entitlement to a rating in excess of 30 percent for left knee disability.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating by the San Juan, Puerto Rico Regional Offices (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for varicose veins of the lower extremities claimed as secondary to service connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran does not have a current peripheral neuropathy disability of the lower extremities.

2.  For the entire period on appeal, the Veteran's left knee disability has been productive of extension limited to 20 degrees.

3.  For the entire period on appeal, the Veteran's left knee disability has been productive of symptomatic partially removed semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for service connection peripheral neuropathy of the lower extremities to include as due to service connected left knee disability have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a rating in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in August 2008, December 2008, June 2010, and August 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Peripheral neuropathy (an organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  That a condition or injury occurred in service alone is not enough. There must be disability resulting from that condition or injury.  In the absence of proof of a present disability during the appeal period or proximate thereto, there can be no valid claim or the grant of the benefit.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities claimed as secondary to service connected left knee disability. 

Initially, the Board notes that the Veteran's service treatment records are absent of any complaints, treatments, or diagnosis for peripheral neuropathy.

A June 1994 VA general examination report shows that the Veteran's nervous system was assessed as normal.  The Veteran was assessed with normal deep tendon reflexes and no Babinski sign.  She was also assessed with a negative Romberg sign and no sensory motor deficits.

A March 1999 VA examination report shows that the Veteran reported left foot numbness.  No clinical diagnosis of neurological disorder, to include peripheral neuropathy, was made.

A September 2008 VA peripheral nerves examination report shows that the Veteran reported peripheral neuropathy of the lower extremities since 1999.  Physical examination showed that her bilateral extremities were assessed with normal muscle strength, with no motor function impairment, and with no nerves affected.  The sensory functional report assessed the Veteran's bilateral extremities with normal vibration function, normal pain function, normal light tough function, and a normal position sense.  No muscle atrophy, abnormal muscle tone, or tremors were noted by the examiner.  The Veteran's gait was noted as abnormal due to her service connected left knee disability.  

The examiner reported that despite the Veteran's symptoms that suggested a neuropathy in both lower extremities, there were no signs to sustain that diagnosis.  The examiner also reported that numbness and cramps are symptoms seen in venous insufficiencies and peripheral vascular disease in addition to neuropathy.  However, the examiner noted that neuropathy, if present, cannot be related to knee osteoarthritis or to the procedure of arthroscopy in the left knee, since osteoarthritis is a different anatomopathophysiological entity to neuropathy.  Also noted was that the arthroscopy was performed only in the left, not in the right and the Veteran has complaints in both lower extremities.  No nerve impairment diagnosis was provided.  

An October 2011 VA general examination report shows that the Veteran was assessed with no neurological impairments.  The examiner noted an absence of paralysis, paresthesias, numbness, poor coordination, or other symptoms.  A summary of the sensory examination showed no affected nerves of the lower extremities.  She showed normal sensory indications for vibration, pain, position sense, light touch, with no dysesthesias.  The Veteran's detailed motor exam was normal.  

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for peripheral neuropathy of the lower extremities as there is no indication that the Veteran has this disability.

The Board finds the September 2008 and October 2011 VA examination reports probative in the finding that the Veteran does not have a current peripheral neuropathy disability of the lower extremities or at any time during the appeal period.  While the Veteran has reported symptoms of lower extremity numbness, examiners, after clinical examinations could not confirm a diagnosis of peripheral neuropathy.  The Board finds that the VA examination reports to be persuasive and to be uncontradicted by any contrary competent opinion documenting a diagnosis of peripheral neuropathy.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Those opinions were based on a full review of the record, including the service treatment records, VA treatment records, the Veteran's statements, and a through clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would support the claim for service connection peripheral neuropathy.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Consideration has been given the Veteran's personal assertion that she suffers from a neurological disability such as peripheral neuropathy.

However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a neurological disorders, including peripheral neuropathy, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Peripheral neuropathy is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a neurological and muscular testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report neurological symptoms, there is no indication that the Veteran is competent to diagnose a neurological disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2014). Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1995).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014). Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same knee if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum scheduler rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating. Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown on examination and application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 5003-5257 for degenerative joint disease of the left knee, status post arthroscopy with partial meniscus since September 1997.  The RO determined that the Veteran's complaints of pain, her use of crutches, and other reports of symptomatology were more consistent with recurrent subluxation or lateral instability of the knee which was severe.  It should be noted that during the Veteran's VA examination, instability could not be evaluated due to severe pain and swelling on light touch.  However, for the reasons below, the Board finds that the Veteran's left knee disability is more appropriately rated under Diagnostic Codes 5259 and 5261 as per 38 C.F.R. § 4.71a. 

Specifically, Diagnostic Code 5257 contemplates recurrent subluxation or lateral instability.  The probative evidence of record fails to demonstrate the presence of such symptoms in the instant case.  In this regard, while the Veteran has complained of occasional giving away of the left knee, she, as a layperson is not competent to diagnose internal instability or subluxation.  The Board emphasizes that she is competent to report that her knee feels unstable or gives way.  However, there is no indication that she possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Rather, medical professionals have consistently found no instability of the left knee.  The September 2008 VA examination report and an August 2009 VA treatment record both noted no evidence of left knee instability.  The objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation.  The use of Diagnostic Code 5257 is therefore, not appropriate.

Instead, as will be discussed in further detail below, the Veteran's left knee disability is manifested by compensable limitation of motion (specifically, extension) and painful semilunar cartilage.  When applying the tenets of 38 C.F.R. § 4.59, such disability is more appropriately evaluated under Diagnostic Codes 5259 and 5261, pertinent to the evaluation of symptomatic semilunar cartilage and limitation of extension.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In changing the Diagnostic Codes under which the Veteran's left knee disability is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b) (2014).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In the instant case, the Veteran's 30 percent rating under Diagnostic Code 5003-5257 has been in effective since September 2, 1997, i.e., less than 20 years, and therefore, is not protected. Murray is inapplicable in the instant case. 

The Board is also cognizant of the Federal Circuit's holding in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), which pertains to a claim involving muscle groups, the Federal Circuit held that a change in determination of situs of Veteran's disability from one muscle group to another, for purposes of determining the correct diagnostic code, did not sever service connection of the disability, as such would violate the statute protecting service connection of disabilities.  In this regard, the Federal Circuit noted that specific situs of disability was identified for the first time, disability was not tied to a particular muscle group but to Veteran's inability to perform certain acts, and determination that his wound was incurred in connection with military service was not changed.  See also 38 U.S.C.A. §§ 101(16), 1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159 ) does "not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question").  

The Board's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected left knee disability does not sever service connection and, rather, more appropriately captures the nature of his disability.  The characterization of his left knee disability remains degenerative joint disease status post arthroscopy.  The overall rating assigned to the left knee will also remain unchanged.  As such, the Board finds that is proper. 

A September 2008 VA examination report shows that the Veteran reported increased symptoms for her service connected left knee degenerative joint disease status post arthroscopy.  She reported that she could stand for more than 1 hour but less than 3 hours.  With regard to walking distance, she reported that she could walk more than a quarter mile but less than one mile.  Joint symptoms consisted of pain and effusion.  No deformity, giving way, instability, stiffness, weakness, dislocations, subluxations, or locking were reported.  The Veteran reported flare-ups of a moderate severity occurring weekly.  She reported that she had difficulty climbing stairs with swelling and tenderness.  The Veteran reported that prolonged standing, prolonged waking, and kneeling aggravated her left knee.  

Physical examination showed a poor antalgic gait with evidence of abnormal weight bearing.  Range of motion testing showed flexion to 100 degrees with pain at 100 degrees.  Extension was noted to 10 degrees with pain noted at 10 degrees.  Repetitive use testing showed additional loss of range of motion due to pain.  The Veteran showed no medial or lateral collateral ligament laxity.  Her anterior and posterior cruciate ligament also showed no laxity.  The McMurray and Apley compression test were completed.  The examiner noted no joint ankylosis.  The summary of the left knee condition noted crepitation, clicks, patellar abnormality, and a surgically absent meniscus.  No instability, mass behind the knee, of dislocation was noted.  The examiner diagnosed the Veteran with severe degenerative joint disease of the left knee.

An August 2009 VA treatment record shows that the Veteran was treated for left knee pain.  The Veteran reported worsening pain affecting the left knee since a 1998 arthroscopic surgery.  Physical examination showed no instability of the knee.  Tenderness to palpation was noted as well was pain with varus/valgus and some crepitus.  An MRI showed tricompartmental degenerative changes, a diffused torn lateral meniscus, and a medial meniscus posterior horn fraying.  The Veteran was assessed with severe degenerative joint disease.  

A September 2009 VA treatment record noted that the Veteran had decreased motion of the left knee in flexion and extension.

A February 2010 VA treatment record shows the Veteran was treated for left knee pain.  The Veteran was noted to have an antalgic gait with crutches for transfers and used a self-propelled wheel chair.  Examination of the knee showed mild effusion, with decreased muscle mass on both lower extremities.  Medial and lateral joint line tenderness was noted with crepitus.  Range of motion testing showed flexion to 110 degrees with extension noted to 20 degrees.  The physician noted that the Veteran was uncooperative during this testing.  The Veteran showed a 4 out 5 for strength of the knee joint.  The sensation testing in a stocking pattern showed a decreased ST and pain prick in a stocking pattern.  Varus and valgus testing were negative.  The posterior and anterior drawer test were negative.  The physician was unable to conduct a Lachmans or McMurrays test due to pain.  The physician noted that the Veteran was informed of the choice of a left knee replacement due to tricompartmental degenerative joint disease, and lateral and medial meniscal tears.  The physician noted that the Veteran symptoms would worsen such as instability if she did not exercise the leg muscles.  

An August 2014 VA examination shows that the Veteran was diagnosed with degenerative joint disease of the left knee.  The Veteran reported flare-ups that caused difficulty with prolonged walking.  Range of motion testing showed left knee flexion to 110 degrees with pain noted at 90 degrees.  Extension was noted to 0 degrees with pain noted at 0 degrees.  Repetitive use testing showed no additional loss of range of motion.  The examiner reported that functional impairment of the Veteran's left knee was noted as less movement than normal, pain on movement, and swelling.  Joint line tenderness was noted on the left knee.  Muscle strength testing was noted as normal.  The examiner reported that anterior, posterior, and medial instability testing was unable to be tested.  No evidence of patellar subluxation was noted.  The examiner noted the Veteran's prior 1998 left knee arthroscopy with current residuals of pain and reduced range of motion.  The examiner also noted that the Veteran used two crutches for ambulatory assistance and found that the knee condition did not impact her ability to work.  

Initially, the Board does find that the Veteran is entitled to a rating of 20 percent but no higher for limited extension of the left knee.  The Board notes that the Veteran was found to be limited to 10 degrees extension as shown in the September 2008 VA examination report.  The Veteran was limited to 20 degrees extension during a February 2010 VA treatment, the physician noted that the Veteran was uncooperative, but the Board also notes she reported pain that prevented her from completing the test.  The Board does acknowledge that the Veteran was able to achieve extension to 0 percent with pain on the most recent August 2014 VA examination, however, the Veteran has been assessed with and found with pain that impacts the Veteran's range motion, especially during flare ups.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for limitation of extension with consideration her reported pain, fatigability, and reported flare-ups concerning her left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

The Board finds that a rating in excess of 20 percent for limitation of extension is not warranted as the Veteran has not reliably been assessed with extension limited to 30 degrees which is the criteria for the next highest rating.  Her complaints of pain and functional loss have already been factored in when assigning the 20 percent rating for limitation of extension.  Therefore, the Board finds that a separate 30 percent rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Board also finds that the Veteran's left knee disability warrants an additional 10 percent rating under Diagnostic Code 5259 for removal of semilunar cartilage that is also symptomatic.  38 C.F.R. § 4.71a (2014).  The evidence of record shows that the Veteran underwent left knee arthroscopy that removed a portion of her meniscus.  During the August 2014 VA examination, joint line tenderness was noted.  Therefore, the Board finds that the Veteran partial removal of the meniscus is symptomatic and therefore warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  The 10 percent rating is the maximum rating for removal of semilunar cartilage.  A rating in excess of 10 percent is not warranted on a scheduler level.  However, entitlement to an extraschedular rating will be discussed separately below.  

The Board finds that the Veteran is not entitled to a separate rating for left knee limitation of flexion under Diagnostic Code 5260, as she has been shown achieve at the worst 90 degrees of flexion, which does not meet the minimum criteria for a 10 percent rating.  The Board acknowledges that the Veteran has been diagnosed with arthritis of the left knee and does exhibit some limitation of flexion which is considered non-compensable under Diagnostic Code 5260.  However, as the Board had noted, the Veteran will be rated under Diagnostic Code 5261 for limitation of extension.  Diagnostic Code 5010 is only applicable when there is limitation of motion that is non-compensable under Diagnostic Codes 5260 and 5261.  Here, the Veteran's left knee exhibits compensable limitation of extension.  A rating under Diagnostic Code 5010 is inapplicable

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5258 for symptomatic dislocation of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the Veteran's left knee degenerative joint disease warranted a higher schedular rating that those assigned.  Federson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the left knee disability based on instability and limitation of extension.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board finds that the rating criteria fully describe the symptoms of the Veteran's left knee disability on appeal and the level of severity, and provide for higher ratings.  Therefore, the Board finds that the Veteran's service-connected disability and the manifestations are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).  The record does not show that the Veteran has been treated numerous times for the service-connected disability considered.  There is no objective evidence showing that his condition caused marked interference with employment beyond that anticipated by the assigned rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Some interference with employment is anticipated by the assigned ratings, but the Board finds that interference does not rise to the level of marked.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2014).  


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to a service connected left knee disability is denied.

Entitlement to a rating in excess of 20 percent for a left knee disability based on limitation of extension is denied.

Entitlement to a rating of 10 percent but no higher for a left knee disability based on instability is denied.


REMAND

The Veteran asserts that her diagnosed varicose veins of the lower extremities were caused by her service connected left knee disability.  

VA examiners in September 2008 and June 2010 provided nexus opinion that noted there was no medical evidence that supported degenerative joint disease predisposing or creating a risk factor for the development of varicose veins or venous insufficiency.  Therefore, it was the VA examiner's opinions that the Veteran's varicose veins of the lower extremities were not secondary to the service connected left knee disability.

With regard to the claim of entitlement to service connection for varicose veins secondary to a left knee disability, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Here, the Board finds that both the September 2008 and June 2010 VA examiners did not address the issue of aggravation with the VA examination report and therefore, on remand, the VA examiner must provide a clear opinion not only on the etiology of the Veteran's varicose veins, but whether the disability was aggravated the service connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed varicose veins of the lower extremities.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should identify all diagnosed varicose veins of the lower extremities and provide the following information:

(a) Is it is as least as likely as not (50 percent probability or greater) that any varicose veins are related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any varicose veins are due to or the result of the service-connected disabilities to include a left knee disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any varicose vein disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected disability to include a left knee disability?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


